Citation Nr: 1300560	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-00 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for a dental disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel 


INTRODUCTION

The Veteran had active service, in the U.S. Army, from September 1966 through September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA). In that March 2008 rating decision, the RO denied service connection for hypertension and heart disease as secondary to the service connected posttraumatic stress disorder (PTSD) and major depression disorder. The RO also determined that new and material evidence had not been received to reopen the claim of service connection for a dental disorder. In June 2008, the RO confirmed the denial of service connection for coronary artery disease (CAD) claimed as heart disease secondary to PTSD and major depression. The Veteran disagreed with the denials of his claims, and subsequent to the RO granting an extension, the Veteran's timely substantive appeal was received in January 2010. 

In conjunction with Veteran's status as a Nehmer class member, in a January 2011 rating decision, the RO granted service connection for CAD, status post stenting associated with herbicide exposure, retroactively evaluated as 10 percent disabling from October 24, 2005, and then 60 percent disabling from December 1, 2010. See Nehmer v. United States Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F Supp 2d 1175 (N.D. Cal 1999) (Nehmer II), and the class action Order in Nehmer v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000). The issue of service connection for hypertension remained in appellate status before the Board. 

As will be discussed in the remand that follows, service connection for a dental disorder is not a final claim but has been pending since it was initially denied by the RO in the April 2005 rating decision. The claim has been recharacterized to reflect its current status on appeal before the Board. 

The issue of entitlement to service connection for a dental disorder is addressed in the REMAND portion below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. The Veteran will be notified if further action is required.

FINDING OF FACT

The Veteran's hypertension is not attributable to his military service, including to his presumed exposure to herbicides nor is it shown within one year of service, and there is no competent evidence linking his hypertension to service or to a service connected disability; hypertension also is not one of the diseases presumptively associated with Agent Orange exposure in Vietnam.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service; nor is it proximately due to or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000). 



I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted. Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC). Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm. Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007). However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2). The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2007 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter. The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. The Board also notes that in the December 2007 letter, the Veteran was advised of how disability ratings and effective dates are assigned. See Dingess v. Nicholson, supra. Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case. See Sanders v. Nicholson, supra. Thus, the Board concludes that all required notice has been given to the Veteran. 

With regard to the duty to assist, the Board notes that the Veteran was not been scheduled for a VA examination to determine whether his current hypertension disorder is be related to his military service. Under 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service. 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As explained more fully below, the record is devoid of evidence of hypertension during service or presumptively, within one year later. And while hypertension has been diagnosed, there is not any competent medical evidence linking his hypertension to his military service or to his service connected PTSD. There is no evidence that suggests an association between his hypertension and service or a service-connected disability. While the Veteran's contentions as to any current hypertension symptoms may be competent, his lay statements alone are not competent evidence to support a finding on a medical question (such as diagnosis or etiology) requiring special experience or special knowledge. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Thus, a VA examination is not warranted. 

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his service connection for hypertension claim. The Board concludes that the RO has obtained the Veteran's service treatment records (STRs), as well as his private and VA records that have been identified. The Board concludes that no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran has asserted that his hypertension disorder is secondary to his service connected PTSD or related to herbicide exposure that he received in the Republic of Vietnam. The Veteran served in Vietnam during the Vietnam era, so it is presumed he was exposed to Agent Orange while there.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for a cardiovascular-renal disease, including hypertension, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a). This presumption is rebuttable by affirmative evidence to the contrary. 38 C.F.R. §§ 3.307(d). 

The medical community has defined hypertension as high arterial blood pressure with a minimum threshold of 140 mm for systolic blood pressure and 90 mm for diastolic blood pressure. See Duenas v. Principi, 18 Vet. App. 512, 520 (2004) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 801 (28th ed. 1994). For evaluation purposes, VA has defined hypertension to mean that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2012). Because the threshold for hypertension defined by the medical community is lower than that defined by VA for evaluation purposes, the Board will apply the former to the present claim as it is more favorable to the Veteran. 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a). The United States Court of Appeals for Veterans Claims (Court) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition." Allen v. Brow , 7 Vet. App. 439, 448 (1995). In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id. 

Also, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii). Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

Diseases associated with such exposure include: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) Note 1; 75 Fed. Reg. 53,202  (August 31, 2010).  

Note (3) of this amended regulation states: For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341 -346 (1994). See also 61 Fed. Reg. 41,442, 41,449  and 57,586, 57,589 (1996). A list of specific conditions not having a positive association was recently published by the Secretary. See Notice, 75 Fed. Reg. 81,332  (December 27, 2010).

As noted, for presumptive service connection to be warranted, the herbicide-related disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) . VA General Counsel has determined that the regulatory definition of "service in the Republic of Vietnam" in 38 C.F.R. § 3.307(a)(6)(iii) , requires that an individual actually have been present within the boundaries of the Republic of Vietnam to be considered to have served there, through inclusion of the requirement for duty or visitation in the Republic of Vietnam. VAOPGCPREC 27-97.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

At this point it is important to mention that when determining service connection, all theories of entitlement, direct and secondary, must be considered. Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). Thus, the Board will address service connection on a direct, presumptive, and secondary basis in this appeal. 

Turning to the evidence of record, the Veteran's service in the Republic of Vietnam has been confirmed. He is in receipt of service connection for coronary artery disease evaluated as 60 percent disabling; PTSD, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; and 0 percent for hearing loss. 

Review of the Veteran's STRs show that they are negative for any elevated blood pressure readings nor is there mention of hypertension or high blood pressure. His service separation examination report reveals no abnormalities of the heart or vascular system, and his blood pressure was 126/74. 

Private medical records in March 2002 show the Veteran had elevated blood pressure of 130/90. Hypertension was diagnosed. In a September 2004 private medical examination report, it was mentioned that the Veteran was treated for cardiovascular symptoms, and that his risk factors included hypertension. Blood pressure readings were 134-148/82-92. Mild coronary disease was diagnosed in October 2004. 

VA and private medical records through 2010 show the Veteran received treatment for hypertension. At a VA cardiology examination in December 2010, the Veteran reported a history of hypertension for 40 years. His blood pressure was 130/80. The diagnostic impressions included uncontrolled high blood pressure. 

Analysis

The Veteran's STRs are absent for elevated blood pressure levels, findings or diagnoses of hypertension, and the record reveals that the earliest diagnosis of hypertension is in 2002. In the April 20012 Travel Board hearing he testified that he was first told he had hypertension 1973 or 1974, and reported a 40 year history of hypertension. See Hearing Transcript (T.) at p. 10. But even that is five years or more after his military service. There is no indication in this record of an earlier diagnosis of hypertension. 

The long period of time between the Veteran's period of service and the first competent and credible evidence of high blood pressure weighs against a relationship to service. There is no competent evidence suggesting that the Veteran's hypertension is related to his military service nor is it shown within one year of his separation from service. As such, service connection for hypertension has not been established on a direct basis or presumptive basis. See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

It is imperative to mention at this point that the Board is aware that the Veteran is in receipt of service connection for ischemic heart disease on the basis of his presumed herbicide exposure in Vietnam. See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307, 3.309. However, ischemic heart disease does not include hypertension. See 38 C.F.R. § 3.309(e), Note 3. So, clearly, the Veteran is not entitled to the presumption of service connection based on herbicide exposure because hypertension, his claimed condition, is among those expressly excluded from this presumption. 

The Board also acknowledges the Veteran's contention that his service-connected PTSD disorder has caused or aggravated his hypertension. In this regard, the Veteran is competent to testify as to matters within his experience and personal knowledge, such as his symptoms and medical history. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge). However, as a lay person, the Veteran does not have the medical training or expertise to make a competent determination as to whether his service-connected PTSD or any other service-connected disability for that matter caused or aggravated his hypertension disorder, as this is a determination that is too medically complex to be made based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). Thus, the Veteran's opinion on any causal relationship carries little weight in the absence of competent and credible medical evidence. There is no medical evidence to support his assertions that his PTSD or any other service-connected disability for that matter, proximately causes or aggravates his hypertension. As such, service connection is also not warranted on a secondary basis. See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypertension must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for hypertension is denied. 


REMAND

In the March 2008 rating decision from which the Veteran's dental disorder claim emanates, the RO determined that an April 2005 rating decision that had denied service connection for a dental disorder was final, and that new and material evidence was required to reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

However, review of the record shows that the April 2005 rating decision was not final. The RO denied service connection for a dental condition in April 2005, and the Veteran then filed a timely notice of disagreement that was received in June 2005. An SOC on the matter was issued in August 2006. The claims folder includes a VA Form 9, substantive appeal, specifically referencing the Veteran's dental condition, which is signed by the Veteran, and dated and received in September 2006. This is within the 60 period allowed to file an appeal, subsequent to the date the RO forward the SOC. Therefore the Veteran completed the steps necessary to perfect his appeal of the claim to the Board. See 38 C.F.R. § 20.200 (an appeal to the Board consists of a timely NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal). 

Unfortunately, there is no indication that the appeal was ever transferred, let alone, certified to the Board following receipt of the Veteran's timely received substantive appeal in September 2006. See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, etc. As a result it must be concluded that the Veteran's claim for service connection for a dental disorder was not final and has been a pending appeal since the April 2005 rating denial. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

It is noted that in the March 2008 rating decision, as well as in the September 2009 SOC, the RO references finality and the need for new and material evidence to reopen the claim, rather than consideration of the claim on a direct basis for service connection for treatment of the Veteran's dental disorder. Further, since that April 2005 rating denial additional evidence and testimony has been received in support of the claim. 

Since the appeal has been pending since the April 2005 rating denial, service connection for a dental disorder should be readjudicated on the merits rather than based on finality, and receipt of new and material evidence to reopen the claim. 

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the issue of service connection for a dental disorder on the merits rather than based on new and material evidence, considering any pertinent evidence received since the April 2005 rating denial of service connection for a dental disorder. 

2. If the claim remains denied, provide the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


